DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 3 of Figures 12-13, Claims 1-6 and 8-20 in the reply filed on 06/01/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 9, the recitation of “an furthest point” should be changed to “a furthest point”, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feurprier (PN 8,809,185).
Feurprier discloses, as shown in Figures, a method comprising:
	etching a first mask layer (18) to form a first opening (30) therein [Figure 2];
	thinning the first mask layer [Figure 3];
	widening the first opening in the first mask layer [Figure 3];
	etching a pattern layer underlying the first mask layer through the first opening [Figure 3].

Regarding claim 2, Feurprier discloses the method further comprising:
	prior to thinning the first mask layer, performing a break through etch to an upper surface of the pattern layer [Figure 2].

Regarding claim 6, Feurprier discloses the method further comprising:
	using the pattern layer as a mask to etch a target layer to form a trench in the target layer; and
	depositing a conductive material (60) in the trench of the target layer to form a metal line in the target layer [Figure 5].

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoog et al. (US 2004/0127016).
Hoog et al. discloses, as shown in Figures, a method comprising:
	depositing a pattern layer (18,20,22) over a target layer (14,16), the target layer overlying a device contact (12);
	depositing a first mask layer (24) over the pattern layer [Figure 2e];
	etching the first mask layer to form a first opening in the first mask layer [Figure 2f];
	reducing a height to width ratio of the first opening [Figure 2h];
	extending the first opening to the pattern layer [Figure 2g];
	etching the target layer base on the pattern of the pattern layer to form a second opening in the target layer, the second opening exposing the device contact [Figures 2h & 2i]; and
	depositing a conductive material (30) in the second opening, the conductive material electrically coupled to the device contact.

Regarding claim 9, Hoog et al. discloses, prior to reducing the height to width ratio of the first opening, an upper portion of the pattern layer is removed by etching through the first opening, wherein following removing the upper portion of the pattern layer a lower portion of the pattern layer remains [Figure 2g].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feurprier (PN 8,809,185).
Although Feurprier does not teach the percentage of the first mask layer being thinned or the first opening being widened, or the ratio of a height to a width of the first opening, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first mask having a desired percentage or the first opening having a desired ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoog et al. (US 2004/0127016).
Although Hoog et al. does not teach the first opening having the height to width ratio, or the line having the lateral wiggle value or linear frequency, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first opening having a desired ratio or the line having a desired lateral wiggle or linear frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoog et al. (US 2004/0127016) in view of Chang et al. (PN 6,812,140).
Hoog et al. discloses the claimed invention including the method as explained in the above rejection.  Hoog et al. does not disclose the method further comprising forming a spacer layer over the pattern layer, and anisotropically etching the spacer layer to remove horizontal portions of the spacer layer to create a spacer mask as the pattern of the pattern layer.  However, Chang et al. discloses a method comprising forming a spacer layer (414) and anisotropically etching the spacer layer to remove horizontal portions of the spacer layer to create a spacer mask (412a) as the pattern of the pattern layer.  Note Figures and Col. 6, lines 59-65 of Chang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form a spacer layer and anisotropically etching the spacer layer to remove horizontal portions of the spacer layer to create a spacer mask as the pattern of the pattern layer, such as taught by Chang et al. in order to have the desired opening.

Allowable Subject Matter
Claims 3, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 3, 10, 12 and 16-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method comprising etching the first mask layer to form the first opening comprises etching the first mask layer at a first energy level, wherein thinning the first mask layer comprises etching the first mask layer at a second energy level, wherein the second energy level is greater than the first energy level, as recited in claim 3; the claimed method comprising reducing the height to width ratio of the first opening comprises etching the first mask layer to simultaneously thin the first mask layer and enlarge the first opening, as recited in claim 10; the claimed method comprising, prior to reducing the height to width ratio of the first opening, the height to width ratio is between 3 and 15, wherein a height of the first opening is reduced by 25% to 75%, and wherein a width of the first opening is enlarged by 25% to 75%, as recited in claim 12; the claimed method comprising forming a metal line having a first portion which overlaps the contact, the first portion of the metal line having a lateral wiggle, a difference between the first distance and the second distance being greater than zero and less than 30Å, and a pitch between the first portion of the metal line and a closest adjacent metal line is between 30 and 50 nm, in combination with the remaining claimed limitations of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897